217 F.2d 311
Harley HURST, Appellant,v.UNITED STATES of America, Appellee.
No. 4956.
United States Court of Appeals Tenth Circuit.
Nov. 18, 1954.

Appeal from the United States District Court for the Eastern District of Oklahoma; Eugene Rice, Judge.
L. P. Paul Weadick, Denver, Colo., Robert J. Hill, Witchita, Kan., for appellant.
Frank D. McSherry, U.S. Atty., Harry G. Fender, Asst. U.S. Atty., Muskogee, Okl., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion to vacate a sentence under 28 U.S.C.A. 2255.  On authority of Hurst v. United States, 10 Cir., 177 F.2d 894, the order is affirmed.